                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


KEISHA BEVLY,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
      v.                                          )          No. 4:18-CV-01484 JAR
                                                  )
EQUIFAX INFORMATION SERVICES,                     )
LLC, et al.,                                      )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant RAC Acceptance East, LLC’s Motion to

Dismiss. (Doc. No. 21). The motion is fully briefed and ready for disposition.

       Background

       Plaintiff brings this action for violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681, et seq., against four defendants: credit reporting agencies Equifax Information

Services, LLC, and Trans Union, LLC (collectively referred to as “CRAs”), and credit

information furnishers St. Louis Community Credit Union and RAC Acceptance East, LLC,

d/b/a/ Acceptance Now (“RAC”) (collectively referred to as “Furnishers”). 1

       Plaintiff alleges generally that she filed for Chapter 7 Bankruptcy on May 27, 2015 and

received an Order of Discharge from the Bankruptcy Court on September 17, 2015. (Complaint

(“Compl.”), Doc. No. 1 at ¶¶ 9-10). On August 30, 2017, Plaintiff obtained her Equifax and

Trans Union credit report and noticed an account listed with RAC without a notation of



1
 Plaintiff dismissed her claims against St. Louis Community Credit Union on February 13, 2019. (Doc.
No. 30).

                                                 1
bankruptcy discharge. 2 (Id. at ¶ 11). Without this notation, Plaintiff asserts that any creditor

reading her credit report would be misled to believe that this account is still open and active

when in fact, the account is closed and no longer her obligation. (Id. at ¶ 12). Plaintiff disputed

the credit report in a letter to Trans Union and Equifax on May 1, 2018, explaining that the

accounts reflected by the “errant trade lines” were discharged in bankruptcy and attaching the

Order of Discharge. (Id. at ¶¶ 13-14). Plaintiff received the CRAs’ investigation results showing

that the CRAs and the Furnishers “failed or refused to report the Errant Trade Line with the

notation of bankruptcy discharge.” (Id. at ¶¶ 16-18).

        As relevant to Defendant RAC, Plaintiff alleges that after being informed by the CRAs

that she disputed the accuracy of the credit reporting, RAC negligently and willfully “failed to

conduct a proper investigation of Plaintiff’s dispute”; negligently and willfully “failed to review

all relevant information available to it and provided by [the CRAs] in conducting its

reinvestigation”; and negligently and willfully “failed to direct [the CRAs] to report the notation

of bankruptcy discharge on the Errant Trade Line,” all as required by 15 U.S.C. § 1681s–2(b).

(Id. at ¶¶ 20-21; 27-28). Plaintiff alleges that as a result of RAC’s actions, she has suffered

damages, mental anguish, and incurred attorney’s fees.

        Relying on Kaestner v. Diversified Consultants, Inc., No. 4:17-CV-2607 CAS, 2018 WL

465786, at *1 (E.D. Mo. Jan. 17, 2018), RAC moves to dismiss Plaintiff’s claims against it for

failure to state a claim. RAC argues that Plaintiff’s factual allegations are so threadbare and

conclusory that RAC cannot discern the improper conduct in which it allegedly engaged and to

meaningfully contest it. Specifically, RAC maintains that the complaint contains no details or

facts about what RAC did or communicated in response to the purported communication from


2
 Plaintiff refers to this as an “Errant Trade Line.” A credit report tradeline is an industry term to describe
a record of activity for any type of credit extended to a borrower and reported to a credit reporting agency.

                                                      2
the CRAs (Doc. No. 22 at 5-6), and no facts regarding the information allegedly provided by the

CRAs to RAC, or what RAC allegedly did in response (id. at 6-7).

       Plaintiff responds that federal pleading standards do not require her to plead the level of

specificity RAC is suggesting and that she has pled sufficient facts to support a plausible claim

for relief against RAC pursuant to Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009). (Doc. No. 26 at 4). Plaintiff argues that no consumer

could plead facts regarding the communications between a CRA and a furnisher or the details of

a furnisher’s investigative practices with the specificity sought by RAC before engaging in

discovery. Alternatively, Plaintiff requests leave to amend her complaint. (Id. at 7).

       RAC replies that under Twombly and Iqbal, Plaintiff must make a plausible FCRA claim

before seeking discovery and that here, Plaintiff is merely restating the elements of her claim in a

conclusory fashion. (Doc. No. 28 at 2).

       Legal standard

       In ruling on a motion to dismiss, the Court assumes all facts alleged in the complaint are

true, and liberally construes the complaint in the light most favorable to the plaintiff. Eckert v.

Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008). The purpose of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) is to test the legal sufficiency of the complaint. An

action fails to state a claim upon which relief can be granted if it does not plead “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570. A claim is

facially plausible if it allows the reasonable inference that the defendant is liable for the conduct

alleged. See Horras v. Am. Capital Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013); Braden v.

Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009). “Threadbare” recitations of the

elements of a claim supported only by “conclusory statements” will not suffice. Iqbal, 556 U.S.



                                                 3
at 678 (quoting Twombly, 550 U.S. at 570). Rather, a plaintiff must allege some facts to raise the

allegation above the level of mere speculation. Id.

       In ruling upon a motion to dismiss, “matters outside the pleadings are not to be

considered, while attachments to the pleadings can be.” Kehoe v. Wal-Mart Stores E., LP, No.

4:08CV991 HEA, 2009 WL 57143, at *2 (E.D. Mo. Jan. 9, 2009).                   However, documents

“necessarily embraced by the complaint” are not matters outside the pleading. Enervations, Inc.

v. Minnesota Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004).

       Discussion

       Under FCRA, if a consumer notifies a consumer reporting agency of a dispute regarding

the completeness or accuracy of information contained in the consumer’s credit report, the CRA

is required to reinvestigate the disputed information. Id. § 1681i(a). As part of its reinvestigation,

the CRA must notify the furnisher of the credit information of the dispute. Id. § 1681i(a)(2).

Upon notice of a dispute from a CRA, § 1681s–2(b)(1) requires the furnisher of the information

to conduct an investigation regarding the dispute and report its findings accordingly. Section

1681o of the FCRA provides consumers with a cause of action for negligent noncompliance with

§ 1681s–2(b), permitting the recovery of actual damages, costs, and attorney’s fees. Bruce v.

First U.S.A. Bank, N.A., 103 F. Supp.2d 1135, 1142–43 (E.D. Mo. 2000).

       Generally, to state a claim against a furnisher for violating § 1681s–2(b), a plaintiff must

establish: (1) a dispute regarding the accuracy or completeness of information with a CRA; (2)

notice from the CRA to the furnisher of the dispute; and (3) the furnisher’s failure to conduct an

investigation, correct any inaccuracies, or notify the CRA of the results of the investigation. See

15 U.S.C. §§ 1681s–2(b); 1681i(a)(2).




                                                  4
        RAC compares Plaintiff’s allegations to those in other FCRA cases that were dismissed

for failure to state a claim. (Doc. No. 28 at 4-6). In Kaestner, for example, plaintiff’s petition was

dismissed for failure to state a claim because “it d[id] not identify the account(s) at issue and

d[id] not allege how the information [defendant] reported back to any of the CRAs was incorrect,

incomplete, or inaccurate, or allege in what manner [defendant] failed to investigate,

reinvestigate, or report.” 2018 WL 465786, at *4.

        In Reeves v. Nelnet Loan Services, No. 4:17-CV-3726, 2018 WL 2200112 (S.D. Tex.

May 14, 2018), the plaintiff alleged that defendants “failed to conduct a reasonable re-

investigation of information forwarded to them by [ ] Consumer Reporting Agencies” and “failed

to have reasonable procedures to notate consumers[’] disputes.” Id. at *4. The court found these

conclusory allegations insufficient to state a plausible claim for relief. “Plaintiff does not allege

facts supporting a plausible inference that she had discharged any of the debts reported by

Defendants or that she had not actually opened a reported credit line or incurred a reported debt.”

Id. Likewise, the court found plaintiff’s allegation that defendants “failed to consider all relevant

information forwarded to them by the consumer reporting agencies,” “fail[ed] to review the

account level documentation,” and “fail[ed] to notate disputed information,” was little more than

a formalistic recitation of the applicable statutory language. Id. “Plaintiff does not identify in any

way . . . the information [d]efendants received from the CRAs but failed to consider in their

investigations related to her dispute.” Lastly, the court found the plaintiff had not alleged facts

suggesting the investigation results the defendants reported to the CRAs were in any way

inconsistent with the conclusions they actually reached upon completing their respective

investigations. Id. at *5.




                                                  5
       Similarly, in Emmit House v. Credit One Bank, No. CIV-17-957-R, 2018 WL 1440981

(W.D. Okla. Mar. 22, 2018), the plaintiff alleged that the defendant “fail[ed] to consider all

relevant information forwarded to [it] by the consumer reporting agencies . . . and to notate the

disputed information as disputed to [the CRAs].” The court noted that the plaintiff quoted the

correct statutory language, but failed to plead facts that made such a violation plausible. Id. at *2.

       Unlike in these cases, however, Plaintiff’s complaint provides sufficient detail to give

notice to RAC about the nature of her dispute and RAC’s failure to investigate or respond to the

dispute. She alleges that she received an Order of Discharge in bankruptcy on September 17,

2015; subsequently noticed reporting inaccuracies on her credit report without notation of

bankruptcy discharge; and sent dispute letters to the CRAs on May 1, 2018 explaining that the

accounts reflected by the tradelines were discharged in bankruptcy and attaching the Order of

Discharge. Plaintiff further alleges upon information and belief that the CRAs forwarded her

dispute to RAC, who then “failed or refused to report the Errant Trade Line with the notation of

bankruptcy discharge.” On a motion to dismiss, this is sufficient factual content that allows the

Court to draw the reasonable inference that RAC is liable for the misconduct alleged.

       Conclusion

       For these reasons, RAC’s motion to dismiss will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant RAC Acceptance East, LLC’s Motion to

Dismiss [21] is DENIED.

       IT IS FURTHER ORDERED that Defendant RAC Acceptance East, LLC shall file an

answer to Plaintiff’s complaint within fourteen (14) days of the date of this Order.




                                                  6
Dated this 1st day of April, 2019.



                                     JOHN A. ROSS
                                     UNITED STATES DISTRICT JUDGE




                                     7
